Citation Nr: 0630451	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1966 to June 1969.  Service in Vietnam is 
indicated by the evidence of record. 

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(the RO).  

In an April 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating therefore.  The RO denied service connection for 
bilateral hearing loss.  The veteran initiated an appeal of 
the denial of service connection for bilateral hearing loss, 
which was perfected with the timely submission of his 
substantive appeal in July 2004.

The veteran filed a claim for an increased disability rating 
for his service-connected tinnitus in April 2003, asking that 
separate 10 percent evaluations be assigned for tinnitus in 
each ear.  The RO denied the veteran's claim in a May 2003 
rating decision.  The veteran initiated an appeal of that 
decision, which was perfected with the timely submission of a 
substantive appeal (VA Form 9) in February 2004.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years which has caused delay of Board adjudication of 
both issues currently on appeal.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's claims.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.


FINDINGS OF FACT

1.  The medical evidence of record is in equipoise as to 
whether the veteran's currently diagnosed hearing loss is 
etiologically related to his military service.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and entitlement to an increased 
disability rating for his service-connected tinnitus, which 
is currently evaluated as 10 percent disabling.  He and his 
representative essentially contend that his current bilateral 
hearing loss is a result of acoustic trauma in service, and 
that separate 10 percent ratings should be assigned for 
tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the tinnitus claim on appeal 
is based on the operation of law and that the VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-
83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.  With respect to the veteran's 
bilateral hearing loss claim, as detailed below the veteran 
is being awarded a complete grant of the benefit sought on 
appeal.  Accordingly, VCAA discussion is unnecessary. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

With respect to the claim of entitlement to service 
connection for bilateral hearing loss, the veteran received 
VCAA notice in a letter from the RO dated July 1, 2002.  In 
any event, any deficiencies in VCAA notice amount to harmless 
error in light of the Board's grant of service connection.

1.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran seeks service connection for hearing loss.  He 
contends that his bilateral hearing loss is due to in-service 
noise exposure and acoustic trauma, specifically from 
generators.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on VA audiological evaluation in August 2002.  The auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz in the right ear are 26 decibels or 
greater, and the auditory thresholds in the frequencies 3000 
and 4000 Hertz in the left ear are 40 or greater.  
See 38 C.F.R. § 3.385.  Hickson element (1) has therefore 
been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service.  The veteran's service medical records are 
absent any treatment or complaint of hearing loss in service.  
Audiograms completed prior to induction in January 1966 and 
prior to separation in May 1969 indicate that the veteran's 
hearing was within normal limits.  Indeed, there are no 
relevant medical records until nearly forty years after 
service.  Therefore, no medical evidence of the incurrence of 
disease in service exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
generators.  The veteran's DD 214 form confirms that his MOS 
was power plant operator/mechanic, which indicates that he 
was likely to have been exposed to such noise in service.  In 
addition, he served in an artillery unit, whether it may be 
assumed he was exposed to acoustic trauma.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  For the 
purposes of this decision, the Board will assume that the 
veteran experienced hazardous noise exposure during service.  
This is sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran points to a statement from private physician 
M.C.M. dated June 28, 2004, which indicates the veteran's 
loss of hearing could have been caused by noise exposure in 
the military service as he was a diesel mechanic. . . . This 
loss could be also caused by other exposure on a prolonged or 
repeated basis to other loud environments."  However, the 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, M.C.M.'s 
June 2004 opinion is not probative to the veteran's claim and 
will be addressed no further.

In support of the veteran's claim is an opinion from S.W. of 
the Burnsville Family Practice dated May 2002 note which 
states the veteran's hearing loss was "related to US Army 
occupational specialty as generator mechanic".

In August 2002,  VA audiologist stated that "given [the 
veteran's] history, it is at least as likely as not that the 
veteran's hearing loss and tinnitus are related to military 
noise exposure."  In contrast, the same VA audiologist 
rendered a second opinion in February 2003, after reviewing 
the veteran's service records, opining that since the 
veteran's May 1969 separation audiogram was within normal 
limits, his hearing loss was "not likely related to military 
noise exposure."  

The VA examiner stated in August 2002 that her opinion was 
based on the veteran's history alone.  The same is the case 
with the S.W.'s May 2002 opinion.  This, however, is not 
necessarily fatal to the probative value of those opinions. 
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) [the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.]  in this case, the veteran's MOS and 
his assignment to an artillery unit indicates exposure to 
noise in service, which supports the credibility of the 
account given by the veteran on which the VA examiner and 
S.W. based their opinions.  Moreover, the RO evidently 
accepted the premise that the veteran was exposed to high 
levels of noise in service in granting service connection for 
tinnitus.

Additionally, the Board is not completely satisfied with the 
contrary opinion against the claim which the VA audiologist 
offered in February 2003, as she did not give a cogent reason 
for concluding that the veteran's hearing loss was not 
related to his military service.  The audiologist merely 
stated that hearing loss was not present on separation.  
However, the fact that a claimed disability was not 
identified at a separation physical examination is hardly 
fatal to a claim for VA benefits.  Indeed, 38 C.F.R. 
§ 3.303(d), discussed above, specifically recognizes such 
situations.
Moreover, the VA reviewer related the veteran's tinnitus to 
his military service.  The examiner provided no explanation 
as to why the tinnitus was related to service while hearing 
loss was not. 

The Board has carefully weighed all of the available evidence 
of record and finds that that there exists an approximate 
balance of evidence for and against the claim.
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that a grant of service connection for bilateral 
hearing loss is warranted.  



Additional comments

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
recently observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

In this case, elements (1), (2), and (3) are no longer in 
question, since the veteran is being granted service 
connection for the claimed disability.  As for Dingess 
elements (4) and (5), degree of disability and effective 
date, it is not the Board's responsibility to assign a 
disability rating or an effective date of service connection 
in the first instance.  The Board is confident that prior to 
its assignment of a disability rating and an effective date, 
the RO will provide the veteran with appropriate notice under 
Dingess and allow for an appropriate opportunity for the 
veteran to respond.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

The veteran filed his claim of entitlement to an increased 
disability rating for service-connected tinnitus in April 
2003.  Where, as here, a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 
(1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See, in particular, the 
November 8, 2003 notice of disagreement.  The current version 
of Diagnostic Code 6260, effective June 13, 2003, makes it 
clear that a single evaluation of 10 percent for tinnitus 
will be assigned "whether the sound is perceived in one ear, 
both ears, or in the head."  That version has never been in 
dispute.  The Smith case revolved around the matter of 
whether the previous version of Diagnostic Code 6260 (which 
as indicated above is applicable to this veteran's appeal) 
allowed for separate 10 ratings for tinnitus in each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. 
§ 7252(b) (West 2002) [commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) [holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with 
one recognized exception limited to constitutional 
challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).    

Extraschedular consideration

The May 2004 SOC included the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b).  However, 
the RO did not then or at any other time adjudicate the 
matter of the veteran's entitlement to an extraschedular 
rating.  Moreover, the veteran has never raised the matter of 
his entitlement to an extraschedular rating.  His contentions 
have been limited to that discussed above, i.e., that the 
former version of the rating schedule allowed for separate 10 
percent ratings for tinnitus in each ear.  See, in 
particular, the July 8, 2004 Statement of Accredited 
Representative in Appealed Case.  Moreover, the veteran and 
his representative have not identified any factors which may 
be considered to be exceptional or unusual.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).


Conclusion

For the reasons and bases expressed above, the veteran's 
claim of entitlement to an increased disability rating for 
tinnitus is denied as a matter of law.  See Sabonis, supra.  


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to an increased disability rating for tinnitus is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


